Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel withdrawn claims 11, 13-22. 
Claims 1, 4, 5, 8-10, 23 and 24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a process for preparing a complex of a hydrotalcite and a cellulose fiber where the fiber is coated with the hydrotalcite wherein at least 60% of the fiber surface is covered with the hydrotalcite and the complex comprises at least 10% hydrotalcite, where the fiber is immersed in an alkaline solution, an acid solution and a solution comprising a divalent and trivalent metal ion.  The closets prior art is drawn to Akzo which discloses cellulose fibers in a complex with hydrotalcite, however the fibers are processed differently such that he hydrotalcite is applied as a pour filled rather than a fiber coating, so there is no way to determine the coating percentage of the fibers as they are processed as a pulp and the hydrotalcite is present at most at 10%, but preferably at 5%.  A study from Mekdad et al (Effect of Mg/Al ratio and of the rate of reinforcement on the synthesis of a nanocomposite Cellulose/Hydrotalcite, Journal of Advances in Chemistry, 2014) also discloses a hydrotalcite coated cellulose fiber, processed in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618